DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of processing a rolled aluminum alloy product, classified in C22F1/053.
II. Claims 13-20, drawn to a rolled aluminum alloy product, classified in C22C21/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group II can be made by another and materially different process, such as utilizing a molding, pressure quenching, or hot punching/stamping process. 
Note that Group II, Claims 13-20, are product by process limitation claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Huebner on 12/16/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The specification is objected to for the following informalities:
The Specification, on Pages 22-25, submitted by Applicant on 10/01/2019, refers to Illustrations 1-33 as examples or comparative examples of the claimed invention. Tables 1-3 of the Specification disclose the data of each of these Illustrations 1-33, however there is no indication of the Illustrations 1-33 in the Tables 1-3. Examiner suggests adding labels for Illustrations 1-33 in Tables 1-3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Uchida et al (JP 2011/252212A), hereinafter “Uchida”, wherein an English machine translation is used and cited herein.
Regarding claim 1, Uchida teaches a method of molding a 6000 series aluminum alloy by performing a solution treatment of the aluminum alloy material; forming (i.e., deforming) the material in a die after the solution treatment, and quenching the aluminum alloy material (Abstract). Uchida discloses that the 6000 series aluminum alloy material is a rolled material (Paragraph [0014]) (i.e., rolled aluminum alloy product). Uchida discloses that the solution treatment is performed at a temperature of 400C or higher and lower than the melting point of the aluminum alloy material (Paragraph [0011]), which meets the limitation, “solutionizing a rolled aluminum alloy product at a solutionizing temperature of at least about 400C”.  Uchida discloses a quenching treatment after the solution heat treatment (i.e., quenching the rolled aluminum alloy product to produce a W temper rolled aluminum 
Uchida teaches that after quenching, the aluminum alloy product undergoes aging at room temperature for 1 week (i.e., naturally aging) and then artificial aging treatment is performed at a temperature of 170C for 8 hours (Paragraph [0055]-[0057]), which meets the limitation, “naturally aging the W temper rolled aluminum alloy product to produce an intermediate aged rolled aluminum alloy product; and artificially aging the intermediate aged rolled aluminum alloy product for a period of time up to about 8 hours”. 
Regarding claim 7, Uchida teaches that after quenching, the aluminum alloy product undergoes aging at room temperature for 1 week (i.e., naturally aging) and then artificial aging treatment is performed at a temperature of 170C for 8 hours (Paragraph [0055]-[0057]). The artificial aging treatment of Uchida is performed as a single step at a certain temperature and aging time. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2011/252212A) .
Regarding claim 2, Uchida anticipates the limitations of claim 1, as discussed above, and further discloses that the solution treatment is performed at a temperature of 400C or higher and lower than the melting point of the aluminum alloy material (Paragraph [0011]), which overlaps with the instantly claimed temperature range, “wherein the solutionizing temperature is from at least 400C to about 500C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 3, Uchida discloses in an embodiment, that after the 6000 series aluminum alloy material is solution-treated, the aluminum alloy material is then molded in a heated mold (i.e., deforming) at 250C or lower, which overlaps with the instantly claimed range, “deforming the rolled aluminum alloy product at a temperature of from about 125C to about 500C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
claim 4, Uchida discloses the cooling rate of the quenching treatment is 2C/sec or more (Paragraph [0012]; Claim 6), which overlaps with the instantly claimed cooling rate, “cooling the rolled aluminum alloy product at a rate of from about 5C/second to about 1000C/second”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 5, Uchida discloses that the quenching process can be performed after the molding process (i.e., deforming) (Paragraph [0009]). 
Regarding claim 6, Uchida discloses that after quenching, the aluminum alloy product undergoes aging at room temperature for 1 week, which satisfies with the limitation, “wherein naturally aging the W temper rolled aluminum alloy comprising aging the W temper rolled aluminum alloy product at room temperature for up to about 12 months”. 
Regarding claim 12, Uchida teaches the claimed limitations as disclosed above in the rejection of Claims 1 and 3. 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2011/252212A), as applied to claim 1 above,  and further in view of Kamat et al. (US 2016/0160332 A1), hereinafter “Kamat”. 
Regarding claim 8, Uchida anticipates the limitations of claim 1, as discussed above, however Uchida fails to disclose wherein artificially aging the intermediate aged rolled aluminum alloy product comprises a multiple-step aging procedure.
	However, in the same field of endeavor, Kamat teaches an invention that relates to the reduction of artificial aging time of aluminum alloys to save time, energy, money, and storage space (Abstract). Kamat discloses that different temperatures, durations of exposures to these temperatures, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the single step aging procedure of Uchida with the multiple-step aging procedure of Kamat to reduce the artificial aging time of aluminum alloys, while maintaining strength and ductility properties of the aluminum alloy, as taught by Kamat above (Paragraph [0009], [0081]).
Regarding claim 9, Uchida modified by Kamat teaches a two-step aging process used to attain desired mechanical properties with short aging times (Kamat; Paragraph [0011]).
Regarding claim 10, Uchida modified by Kamat teaches a first heating step (i.e., aging step), wherein an aluminum alloy sheet is heated to a temperature between about 50C and 150C and maintaining this temperature for a duration of 0.5 hrs to 6 hrs (Kamat; Claim 1). The first heating temperature range of Uchida modified by Kamat overlaps with the limitation, “a first aging temperature of from about 90C to about 135C and maintaining the first aging temperature for a period of time”. Uchida modified by Kamat further discloses subjecting the aluminum alloy sheet to a second heating step to a temperature between about 150C and 200C and maintaining this temperature for a duration of about 0.5 hrs to 6 hrs (Kamat; Claim 2).  The second heating temperature range of Uchida modified by Kamat overlaps with the limitation, “a first aging temperature of from about 140C to about 220C and maintaining the second aging temperature for a period of time”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Uchida modified by Kamat discloses that the first heating step is . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2011/252212A), as applied to claim 1 above, in further in view of Smeyers et al (US 2013/0216790 A1), hereinafter “Smeyers”. 
Regarding claim 11, Uchida anticipates the limitations of claim 1, as discussed above, however Uchida fails to explicitly disclose wherein the rolled aluminum alloy product is prepared from a monolithic alloy, or wherein the rolled aluminum alloy product is prepared from a clad rolled aluminum alloy product having a core layer and at least one clad layer. 
However, in the same field of endeavor, Smeyers teaches a method of manufacturing a formed aluminum alloy structure by subjecting a rolled aluminum alloy sheet to a solution heat treatment, cooling the aluminum alloy, forming the aluminum alloy sheet, subjecting the product to a pre-aging temperature, and then subjecting the pre-aged alloy product to a paint bake cycle (Abstract, Claim 1). Smeyers discloses that the aluminum alloy sheet product can be prepared from a metal clad layer comprising a core and at least one clad layer made from AA3000, AA4000, AA5000, AA6000 or AA7000 series aluminum alloys (Paragraphs [0041]-[0043]). Smeyers discloses that aluminum alloy products prepared from clad layer materials increase the overall corrosion characteristics of the alloy product (Paragraph [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the 6000 series aluminum alloy of Uchida with the clad rolled aluminum alloy of Smeyers in order to increase the overall corrosion characteristics of the alloy product, as taught by Smeyers above (Paragraph [0045]). 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734